Citation Nr: 1210253	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 1999. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The file was later transferred to the RO in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in April 2010 at which time it was remanded for more development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above, this case was previously remanded by the Board in April 2010.  Specifically the Board directed the RO to:

Schedule the Veteran for VA examination(s) with an orthopedist and a neurologist to evaluate his low back disability.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the specialist(s). The orthopedist and neurologist should review the Veteran's entire claims file, including service treatment records, the Medical Board document noting recurrent back pain and post-service medical evidence (including the June 2007 statement by Dr. L.P., as well as the November 2008 VA examination report and February 2009 VA opinion), as well as the Veteran's credible statements and his family's lay evidence. After reviewing the Veteran's claims file and examining the Veteran, the orthopedist and neurologist should each provide a thorough examination report of the Veteran's current diagnoses and severity of any current low back disability. 

a) The orthopedist should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back disability were caused by, a continuation of, or related to his military service in any way. Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions. 

b) The neurologist should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back disability were caused by, a continuation of, or related to his military service in any way. Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  

Pursuant to the April 2010 Board remand the Veteran was afforded a VA examination in November 2011.  This examiner found that the Veteran's claimed lumbar degenerative disk disease and degenerative arthropathy was less likely than not incurred in or caused by the Veteran's in-service complaints of low back pain.  The examiner based this opinion on a review of the Veteran's imaging in 2008 in which no degenerative changes were appreciated as well as an examination performed in 2008 in which no evidence of radiculopathy was documented.  

Unfortunately, it is unclear whether the November 2011 VA examiner is either an orthopedist or neurologist (or both).  The April 2010 Board remand specifically directed that both an orthopedist and neurologist provide opinions in this case.  Also, the Board notes that a previous November 2008 VA examiner diagnosed the Veteran with lumbar myofascial pain with no evidence of neuropathy or radiculopathy.  However, the November 2011 VA examiner did not comment on this diagnosis and only commented on the claimed diagnoses of lumbar degenerative disk disease and degenerative arthropathy.  

Given the foregoing, the Board finds that compliance with the April 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Furthermore, subsequent to the November 2011 VA examination the Veteran's representative submitted a July 2011 private magnetic resonance imaging (MRI) scan of the lumbar spine showing congenital stenosis of the spinal canal, degenerative changes at bilateral facet joints at multiple levels, and mild spinal canal stenosis without significant neural foraminal narrowing at L4-5 and L5-S1.  On remand a VA examiner should comment on this recent medical evidence showing degenerative changes of the Veteran's spine.    

Finally, in the April 2010 remand the Board requested that the RO contact the Veteran to provide the names and addresses of all medical care providers who have treated him for his back, including any private providers, to specifically include Dr. L.P. and Dr. I. so that the RO could obtain any outstanding private treatment records.  While the RO complied with this remand request by correspondence dated in April 2010 the Board notes that the Veteran failed to respond to the request.  Also, in the April 2010 remand the Board requested that the RO obtain all outstanding VA treatment records dated from January 2008 to the present.  While the RO complied with this remand request in April 2010 the only treatment records obtained were dated in January 2008.  Given the need to remand for another VA examination the Board will once again remand for the items listed above in order to provide as much assistance to the Veteran as possible in his claim.

Accordingly, the case is REMANDED for the following action:

1. Again ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back, including any private providers, to specifically include Dr. L.P. and Dr. I. After securing any necessary release, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records which are not duplicates should then be associated with the claims file. 

2. Again request all VA Medical Center Pittsburgh, Pennsylvania system records from January 2008 to the present. 

3. After the above has been accomplished, schedule the Veteran for VA examination(s) with an orthopedist and a neurologist to evaluate his low back disorder.  Send the Veteran's claims file, which should include a copy of this REMAND, to the specialist(s).  The orthopedist and neurologist should review the Veteran's entire claims file, including service treatment records showing complaints of back pain in January 1996, September 1996, and October 1996; the Medical Board document noting recurrent back pain; post-service medical evidence (including the June 2007 statement by Dr. L.P., as well as the November 2008 VA examination report and February 2009 VA opinion); as well as the Veteran's credible statements and the statements of his parents and fiancé dated in April 2007.  After reviewing the Veteran's claims file and examining the Veteran, the orthopedist and neurologist should each provide a thorough examination report of the Veteran's current diagnoses and severity of any current low back disorder.  

a) The orthopedist should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back disorder were caused by, a continuation of, or related to his military service in any way.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions. 

b) The neurologist should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back disorder were caused by, a continuation of, or related to his military service in any way.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions. 

Both the orthopedist and neurologist should note whether they reviewed the claims file in conjunction with the examination.  They should also note whether they are specialists in the fields of orthopedics or neurology or both.  

The examiner(s) should specifically note the November 2008 VA examiner's diagnosis of lumbar myofascial pain with no evidence of neuropathy or radiculopathy and, if a diagnosis of lumbar myofascial pain is not made, explain why such a diagnosis cannot be made.  The examiner(s) should also specifically note the July 2011 MRI findings of congenital stenosis of the spinal canal, degenerative changes at bilateral facet joints at multiple levels, and mild spinal canal stenosis without significant neural foraminal narrowing at L4-5 and L5-S1.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4. Once the above actions have been completed, readjudicate the claim and issue a supplemental statement of the case. Then afford the Veteran the requisite opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

